IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0985-03


THE STATE OF TEXAS

v.


JOE EDWARD LARUE, Appellee




ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS

JEFFERSON  COUNTY



	Cochran, J., filed a concurring opinion, in which Meyers, and Holcomb, JJ.,
joined.

O P I N I O N


	I join the Court's opinion.  I wish to emphasize that, from my reading of the
record, the trial court's ruling excluding the DNA test results was made solely for the
purpose of sanctioning the prosecutor.  There was no evidence submitted that, because of
the prosecution's tardiness or sloppiness, the defense could not have its independent
expert retest the material or prepare adequately to testify.  Apparently, the trial court's
ruling was intended to punish the prosecutor, not to protect the defendant.   Had the
defendant shown that he was unable to prepare a defense to this scientific evidence in the
time remaining before trial, I would be less concerned about the "willfulness" of the
prosecutor and more concerned about the due process rights of the defendant.  But as it is,
the citizens of Jefferson County should not be deprived of otherwise relevant, reliable
evidence in a capital murder trial because of the prosecutor's negligence.

Cochran, J.
Filed:  November 10, 2004
Publish